Citation Nr: 0619982	
Decision Date: 07/10/06    Archive Date: 07/21/06	

DOCKET NO.  04-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant in this case has and claims no qualifying 
service in the Armed Forces of the United States.  He claims 
entitlement to benefits as the child of a Philippine veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant had no basic 
eligibility for any form of VA benefits, including claimed 
death benefits.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The appellant's Philippine father is shown to have had 
documented military service with the Philippine Constabulary 
from March 1922 to March 1934, and thereafter with the 
Philippine Commonwealth Army from March 1934 to March 1937, 
and because all of this service was prior to the World War II 
Era, the appellant's father may not be recognized as a 
"veteran" for VA benefits purposes.

3.  Even if the appellant's father did have qualifying 
service for VA benefits with the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, the appellant was born in 
February 1940, was age 64 at the time he submitted his claim, 
was not disabled from work by his eighteenth birthday, and 
thus may not be recognized as a "child" of a qualifying 
veteran for VA benefit purposes.


CONCLUSION OF LAW

The requirements for the appellant's basic eligibility for VA 
benefits, based upon qualifying service by the appellant's 
father, and based upon the appellant's failure to satisfy the 
criteria for being a child of a veteran, have not been met.  
38 U.S.C.A. §§ 101, 107, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.1, 3.40, 3.41, 3.57, 3.159, 3.203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are arguably applicable to the 
appellant's claim, as VCAA defines the term "claimant" as any 
individual applying for or submitting a claim for any benefit 
under laws administered by VA.  38 U.S.C.A. § 5100.  However, 
under the particular facts presented in this appeal, the 
Board finds that VCAA is inapplicable in accordance with 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(e).  That is, VA 
is not required to provide assistance to a claimant under 
VCAA if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In this case, the 
claimant lacks eligibility for the benefit sought because of 
a lack of qualifying service, lack of veteran status, or 
other lack of legal eligibility.  38 C.F.R. § 3.159(d)(1).  

The appellant in this case claims entitlement to VA benefits, 
not based on any of his own qualifying military service with 
the US Armed Forces, but based upon his father's alleged 
qualifying service with the US Armed Forces, and his status 
as his father's surviving child.  For the appellant's 
father's military service to be considered as qualifying 
service for VA benefit purposes, the appellant's father must 
be considered a "veteran" for VA benefit purposes.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 102(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts in the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, service with the Philippine Commonwealth Army may 
only be considered qualifying service when members of that 
army were called into the service of the Armed Forces of the 
United States, pursuant to the Military Order of the 
President of the United States dated July 26, 1941.  
38 C.F.R. § 3.40(c).  The evidence necessary to prove 
qualifying service is discussed in the provisions of 
38 C.F.R. § 3.203.  

The term "child" of a veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years, and who is a member of the veteran's 
household, or who was a member of the veteran's household at 
the time of the veteran's death, and who was under the age of 
18 years, or who before reaching the age of 18 years became 
permanently incapable of self-support, or who after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 C.F.R. § 3.57.  

Analysis:  The appellant in this case does not claim, nor 
does the evidence on file reveal that he himself has any 
valid service with the US Armed Forces to be considered a 
veteran for VA benefit purposes in his own right.  Instead, 
the appellant claims that he is entitled to VA benefits 
because his father had qualifying service with the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  

The appellant submitted facially valid documentation which 
indicates that his father had service with the Government of 
the Philippines, Philippine Constabulary, with multiple 
enlistments from March 1922 through March 1934.  Thereafter, 
this documentation indicates that the appellant's father 
entered into the service of the Philippine Commonwealth Army 
from March 1934 until separated in March 1937.  However, at 
no time from March 1922 until March 1937, the period in which 
the appellant's father served in the Philippine Constabulary 
and the Philippine Commonwealth Army, were those Philippine 
military units "in the service of the United States Armed 
Forces."  Service with the Philippine Commonwealth Army, to 
qualify for VA benefit purposes, commenced pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, shortly before the United States entered World 
War II.  All of the appellant's father's service was prior to 
this time, so that service was not "in the service of the 
United States Armed Forces." 

Moreover, even assuming, but certainly without presently 
conceding, that the veteran's father did have qualifying 
service with the US Armed Forces, the appellant himself may 
not be considered a "child" of his father for VA benefit 
purposes.  To be considered a child of a veteran for VA 
benefit purposes, the governing regulation requires that the 
child of the veteran be unmarried and under age 18, or be 
shown to have become permanently incapable of self-support 
prior to 18, or after reaching the age of 18 and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  

The appellant in this case was born in February 1940, and at 
the time he filed his claim for VA benefits in March 2004, he 
was 64 years old.  Even if the appellant's father had 
qualifying service with the US Armed Forces, which is not 
shown, the appellant in this case could not be considered his 
child because he is clearly long past the age of 18, or even 
23.  The appellant submitted no evidence or argument that he 
was permanently incapable of self-support prior to age 18, 
and his marital status is unknown.  


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


